Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on May 3, 2022.
Claims 1, 9 and 17 have been amended.
Claims 1-20 are currently pending and have been examined. 

Previous Claim Rejections - 35 USC § 112

Applicant’s amendments to claims 1, 9 and 17 have overcome the previous rejections.  The rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tapia et al. (US Pub. No. 2017/0019315) in view of Tiell (US Pub. No. 2017/0364934) in view of Rus et al. (US Pub. No. 2010/0191731).
Claims 1, 9 and 17: Tapia discloses
a system for the detection and visualization of reported cases within an organization comprising: 
a plurality of disparate systems for reporting claims in a textual form (para [0041], "In various embodiments, the data processing module 214 may implement adaptor-specific logics to decode the format of the performance data from the data sources 110-118. Accordingly, the performance data may be fed into other modules for analysis and storage. In some embodiments, the data processing module 214 may aggregate data from multiple data sources for a particular time period into an aggregated data file of data sets according to one or more grouping parameters. The grouping parameters may include specific time periods (e.g., hourly, daily, etc.), network components, user device vendor, user device models, and/or so forth. In other embodiments, the grouping parameters may be used to aggregate the data into multiple datasets that correspond to different levels of a network hierarchy. For example, the data may be aggregated into datasets that correspond to a subscriber level, a device level, a service area level, and a geographical market level. The geographical market level may further include a zip code sublevel, a municipality sublevel, or another location-based sublevel that may correspond to datasets for aggregation. Nevertheless, the aggregated data from the multiple data sources may be stored in the data sets according to their own storage schemas. In other embodiments, the data processing module 214 may converge the data from multiple data sources for a particular time period into a converged data file of data sets, in which the data are stored in the data sets according to a unitary storage schema." Fig. 4: example of text); 
a prioritization system, communicatively coupled to the plurality of disparate systems (para [0062], "Following the updating of the trouble tickets data, the automatic customer complaint resolution application 500 may perform data analysis. The data analysis may involve trouble ticket trend analysis 508 that provides trouble ticket trends 510 for specific areas, such as particular markets or particular zip codes. In some instances, the automatic customer complaint resolution application 500 may perform trouble ticket clustering 512 during the trouble ticket trend analysis. The trouble ticket clustering 512 may enable the automatic customer complaint resolution application 500 to provide clustered trouble ticket data scores for different regions, such as different neighborhoods. The data analysis may further involve individual ticket analysis 514 to resolve tickets. The individual ticket analysis 514 may include the analysis of associated data to 516 for individual trouble tickets. For example, the associated data may include user KPIs, network KPIs, alerts, network component health indicators, and/or so forth. Thus, by using a ticket resolution logic 518 that includes one or more trained machine learning models, the automatic customer complaint resolution application 500 may determine a root cause for resolving the trouble ticket. In various instances, the ticket resolution logic 518 may use predefined analytic rules, as well as parameters for prioritizing analysis of different types of collected data. In some embodiments, the automatic customer complaint resolution application 500 may include a ticket action manager 520 that implements a decision flow and defines the actions to be taken for every trouble ticket. Following the analysis, the ticket resolution logic 518 may generate resolution messages that provide details for resolving the trouble tickets. In some instances, the ticket resolution logic 518 may also generate a work log that documents the root causes and resolutions for the trouble tickets."); 
a violation detection module configured to execute on the prioritization system, wherein execution of the violation detection module causes the prioritization system to: 
receive the deconstructed uniform text structure of each of the digital records from the natural language processing module, input each deconstructed uniform text structure into a binary machine learning data model, wherein the binary machine learning data model returns a determination value for the digital record corresponding to the reported violation, input each deconstructed uniform text structure into a multiclass machine learning data model, wherein the multiclass machine learning data model returns a determination of a label for the digital record corresponding to the reported violation, input the determined value and the label to an ensemble machine learning data model, wherein the ensemble machine learning data model returns a determination of a possible class corresponding to the reported violation, prioritize reported violations into one or more lists based on the determination of the possible class; and transmit the prioritized list to a user interface (Note: This limitation does not provide any specifics on the information relied on, the specific requirements and operations of the machine learning algorithms, or the specific output of said machine learning algorithms. As such, this limitation will be treated as a generic machine learning system that produces a result from inputted values, para [0034], "In some embodiments, the analytic applications may include an automatic customer complaint resolution application. The automatic customer complaint resolution application may leverage a trained machine learning model 106 to analyze the user device performance data and the network performance data to determine root causes for quality of service issues for subscribers. Thus, the automatic customer compliant resolution application may provide troubleshooting solutions 122 for the root causes. The trained machine learning model 106 may be created using feature engineering that ascertains the properties and relationships of the training corpus to distinguish between the data classes. Further, the machine learning model 106 may incorporate a combination of multiple machine learning algorithms, such as a Bayesian algorithm, a decision tree algorithm, a (SVM) algorithm, to increase the accuracy of the root cause solutions generated by the model."; para [0035], "The analytic applications 104 may provide the data reports 120 and the troubleshooting solutions 122 for presentation by a dashboard application 124 on the user device 126. The user device 126 may be coupled to the computing nodes 108 via a network. The dashboard application 124 may be enable a user to query and view the data reports 120 and the troubleshoot solutions 122. In some embodiments, the dashboard application 124 may present a dashboard interface that displays the information by different criteria, such as by user, by network component, by geolocation, and/or so forth. Alternatively or concurrently, the dashboard interface may display the information via visual charts and graphs that allows the comparison and differentiation of performance data based on multiple viewing parameters."; para [0065], "At block 604, an analytic application may determine whether to display or analyze a set of real time or non-real time data from the input data. In various embodiments, the display or analysis of the real time may enable the analytic application to facilitate performance monitoring. On the other hand, the display or analysis of the non-real time may enable the analytic application to facilitate the diagnosis and resolution of performance issues. The analytic application may make such a determination based on a query that is inputted into an application user interface that is provided by the application. Thus, at decision block 606, if the analytic application determines that real time data is to be analyzed or displayed, the process 600 may proceed to decision block 608."). 
Tapia fails to explicitly teach that violations and case is specifically related to ethics, however, Tapia teaches identifying fraud (para [0054]). Tapia specifically fails to disclose that the possible class belongs to one of a plurality of available classes of ethics violations including alcohol and drug violations, corruption violations, conflict of interest violations, discrimination violations, failure to report violations, financial integrity violations, harassment violations, insider trading violations, retaliation violations, and workplace violence violations.
Tiell, however, discloses a structured data platform capable of quantifying risk from ethical decisions (para. [0007]) where ethics violations are associated with values (para. [0022]-[0023]: risk metrics are determined including a risk magnitude metric that indicates the magnitude or severity of the violation of at least one data ethics rule).  Categories of harm (i.e., ethics labels) are determined (para. [0025]: Categories of harm may include but are not limited to: Algorithmic profiling, Algorithmic cruelty, Replication of existing bias (e.g. red lining), Uncritical assumptions, Improper research controls, De-anonymization, Personally Identifiable Information, False neutrality, Invasion of privacy, Data insecurity, Lack of transparency, Failure due to complexity, High-risk consequences, Inability to seek recourse, Accurate but not right, Disparate impact, Unproven models and/or methods, Deception, Harassment, Shaming, Re-victimizing, Consent issues, Filtering, Inaccurate or missing disclosure, and/or Lack of sufficiently diverse sample).  Lastly, Tiell discloses that the metric may be a binary value (para. [0027]: metric may be a binary value where either the result violates at least one ethics rule or it does not.)  Note: the bolded phrases refer to the various classes of ethics violations (e.g., Replication of existing bias = discrimination).
Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention to have included would recognize that handling of an ethics violation or complaint would be similar to handling/processing any text based request or ticket, therefore modifying TAPIA to include the ethics violation determination system of Tiell would not appear to change the operation of the invention. As such, it would have been obvious to a person of ordinary skill in the art at the time of invention to include "ethics-related" requests or tickets as taught by Tiell with the system/method of Tapia because it would improve the efficiency of processing said tickets.  Further, Tiell discloses that organizations may strive to ensure that its data handling procedures comply with regulations, rules, laws or any other norms that may be relevant to system users. (Tiell; para. [0001]).
The Examiner further asserts that the data identifying a plurality of available classes of ethics violations including alcohol and drug violations, corruption violations, conflict of interest violations, discrimination violations, failure to report violations, financial integrity violations, harassment violations, insider trading violations, retaliation violations, and workplace violence violations is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have a plurality of available classes of ethics violations including alcohol and drug violations, corruption violations, conflict of interest violations, discrimination violations, failure to report violations, financial integrity violations, harassment violations, insider trading violations, retaliation violations, and workplace violence violations be included in the categories of harm information of Tiell because the name of the classes of information does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Tapia fails to disclose a natural language processing module configured to execute on the prioritization system, wherein execution of the natural language processing module causes the prioritization system to: receive a set of digital records corresponding to reported violations from the plurality of disparate systems, convert each of the digital records from the set of digital records into a common digital format, wherein the common digital format comprises uniform text structure, and deconstruct the uniform text structure of each digital record to lemmatize words, remove punctuation, and remove stop words from each of the digital records.
Rus, however, teaches a natural language processing module configured to execute on the prioritization system, wherein execution of the natural language processing module causes the prioritization system to: receive a set of digital records corresponding to reported violations from the plurality of disparate systems, convert each of the digital records from the set of digital records into a common digital format, wherein the common digital format comprises uniform text structure, and deconstruct the uniform text structure of each digital record to lemmatize words, remove punctuation, and remove stop words from each of the digital records (Para [0035], "In some embodiments of the invention, each defect report is preprocessed before it is mapped onto a meaningful computation representation, such as a vectorial representation, used in later steps of the methods. Preprocessing maps a report onto a list of tokens that have linguistic meaning, i.e. words. Preprocessing can include one or more of the following steps: tokenization, stop word removal, and lemmatization."; para [0036], "Tokenization separates punctuation from words. Stop words (also called stopwords or noise words) are common words that appear in too many documents and therefore do not have discriminative power. That is, stopwords cannot be used to capture the essence of a document such that one can differentiate one document from another. Standard lists of stop words are provided in software programs such as the SMART Information Retrieval System, available from Cornell University of Ithaca, N.Y. The SMART stop word list is available at ftp://ftp.cs.cornell.edu/pub/smart/english.stop. A collection of stopwords for a particular set of documents can be created by selecting the words that occur in more than 80% of the documents."; para [0037], "Lemmatization maps each morphological variation of a word to its base form. For example, the words, go, going, went, and gone are lemmatized to go, their root or base form. Lemmatizers include the WORDNET system, available from Princeton University of Princeton, New Jersey."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system/method of Rus with the system/method of Tapia/Tiell because it would improve the efficiency of processing freeform requests and tickets.
Tapia further discloses wherein at least one of the learning data models is training using the reported claims as training input.  (Claim 17: The computer-implemented method of claim 16, further comprising refining the machine learning model based on user feedback regarding an effective of the solution for the root cause, the refining including retraining the machine learning model based on at least one of the training corpus that is modified based on the feedback or one or more modified algorithm selection rules.)
The Examiner notes that Rus is disclosed as teaching converting each of the digital records from the set of digital records into a common digital format (see above).
The Examiner further notes that Tiell also discloses retraining at [0028]: “In some implementations, adjusting the result 108 may include changing the result 108 to comply with one or more data ethics rules 112 to generate an adjusted result 116 which is then used to perform data processing operations.  In some implementations, adjusting the result 108 may include instructing the decision engine 104 to repeat its decision making process based on a different set of logic and/or based on different decision information 106.  In some implementations, adjusting the result 108 may include training, refining, or otherwise modifying the decision engine 104 to output the adjusted result 118 for one or more demographic groups 204.”
Claims 2 and 10: Tapia further teaches wherein the disparate systems comprises web form submission, email receipt, and transcribed telephone hotline report (para [0028], "The trouble ticket data source 112 may include data on issues with the components or operations of the wireless carrier network. In some instances, network trouble tickets may be automatically generated by software agents that monitor the health and performance of the wireless carrier network. In other instances, subscriber trouble tickets may be manually inputted by customers and/or customer care representative to describe issues experienced by the customers. The trouble ticket data source 112 may further include data on the identities of the administrators, resolution reports for the issues, statistics for each type or category of issues reported, statistics on issue resolution rates, and/or so forth."; para [0029], "The alarm data source 114 may include alerts for the wireless carrier network that are generated based on predetermined alert rules by a status monitoring application of the network. An alert rule may specify that an alert is to be triggered when one or more conditions with respect to the operations of the network occurs. The conditions may be specific faults or issues that are detected with components of the network, deviation of actual performance indicators from predetermined threshold performance values, a number of user complaints regarding a network component, network node, or network service reaching or failing to reach a predetermined threshold, and/or so forth."; para [0030], "The social media data source 116 may include data collections provided by social networking portals. A social networking portal may be established by a wireless carrier network that is being evaluated by the analytic applications 104. Another social networking portal may be a portal that is maintained by a third-party service provider for users to share social media postings. An additional social networking portal may be a web portal that is created and maintained by a particular user solely for the particular user to present social postings. The social networking portals may enable users to post and share information, reviews, and/or other comments regarding service providers, products, services, merchants, networks, and/or so forth. For example, the social networking portals may include blog web pages, message feed web pages, web forums, and/or electronic bulletin boards. A user may establish a personalized social networking portal so that other users may subscribe to the social postings of the user, leave comments for the user or other visitors to the personalized social networking portal, and/or perform other social networking activities.")
Claims 3 and 11: Tapia further teaches wherein the binary machine learning data model comprises a binary logistic regression model (para [0031], "Once the data from the social media data collections are obtained via data adapters, a data mining algorithm of the data management platform 102 may extract words, terms, phrases, quotes, or ratings that are relevant to the operational conditions or performance status of the nodes, components, and/or services of the wireless carrier network. The data mining algorithm may use both machine learning and non-machine learning techniques such as decision tree learning, association rule learning, artificial neural networks, inductive logic, Support Vector Machines (SVMs), clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, and sparse dictionary learning to extract the patterns. In one example, the data management platform 102 may discover a pattern of web blog posting that indicate users are dissatisfied with an aspect of a service provided by the wireless carrier network at a particular geographical location. In another example, the data management platform 102 may discover a pattern of message feed postings from multiple users that indicate a specific type of user device has a high error rate when used in conjunction with the wireless carrier network.").
Claims 4 and 12: Tapia further teaches wherein the multiclass machine learning data model comprises a support vector machine (para [0031]).
Claims 5 and 13: Tapia teaches wherein the ensemble machine learning data model comprises a random forest model (para [0031]).
Claims 6, 14 and 18: Tapia further teaches wherein execution of the ethics violation detection module causes the prioritization system to: sort the set of digital records based on the corresponding determination value, and rank the sorted set of digital records based on the set of labels against a list of control labels and priorities (para [0061]).
Claims 7, 15 and 20: Rus, as combined above with Tapia/Tiell further teaches wherein the execution of the natural language processing module causes the prioritization system to convert each digital record by removing special characters and text formatting information from each digital record (paras [0035], [0036], [0037]).
Claims 8, 16 and 19: Tapia further teaches wherein execution of the ethics violation detection module causes the prioritization system to: input each deconstructed uniform text structure into a multi-label machine learning data model, wherein the multi-label machine learning data model returns a determination of additional labels for the digital record corresponding to the reported ethics violation, and input the determined value, the label, and the additional labels to an ensemble machine learning data model, wherein the ensemble machine learning data model returns a determination of a possible class corresponding to the reported ethics violation (Note: Similar to claims 1, 9 and 17, this limitation lacks specifics of operation, input and output of the machine learning algorithms. Paras [0034], [0035]).

Response to Arguments
Applicant’s remarks, filed May 3, 2022, have been considered.  The Examiner asserts that [0025] of Tiell discloses the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629